UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-1379



DANIEL MOSS,

                                                Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:06-cv-00051-D)


Submitted:     October 24, 2007             Decided:   December 5, 2007


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Moss, Appellant Pro Se.    Lora M. Taylor, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Moss appeals the district court’s order accepting

the    recommendation   of   the   magistrate     judge    and   granting   the

Defendant’s motion for summary judgment.             We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.           Moss v. United States,

No. 7:06-cv-00051-D (E.D.N.C. Feb. 16, 2007).               We dispense with

oral    argument   because   the   facts    and    legal    contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -